Citation Nr: 1518853	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits at an increased rate ("kicker") under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill) after August 1, 2012. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from January 2005 to March 2006 and from August 2008 to November 2009, and with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) determination that an increase ("kicker") in the monthly rate of educational assistance under the Post-9/11 GI Bill was not payable to the Veteran after August 1, 2012.  The Veteran has perfected an appeal to the denial of his claim. 


FINDINGS OF FACT

1. The Veteran was determined to be eligible for an increased rate of educational assistance benefits under Chapter 1606, Title 10, United States Code (the Montgomery GI Bill-Senior Reserve (MGIB-SR).
 
2.  The Veteran is in receipt of educational assistance benefits under the Post-9/11 GI Bill by virtue of having made an irrevocable election to transfer his remaining entitlement to Chapter 1607 educational assistance benefits to Chapter 33 educational assistance benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to VA educational assistance benefits at an increased ("kicker") amount after August 1, 2012.  38 U.S.C.A. § 3015 (West 2002); 38 C.F.R. §§ 21.9650 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the evidence shows that the Veteran is in receipt of Chapter 33 educational assistance benefits at the 90 percent level.  He has also been deemed to be entitled to a Chapter 1606 "kicker" since September 30, 2011.  See 10 U.S.C.A. § 16131.  According to the evidence of record, in October 2006, the Veteran made an irrevocable election to receive educational assistance under Chapter 1607 (Reserve Educational Assistance Program (REAP)) in lieu of receiving benefits under Chapter 1606 (MGIB-SR), and then in October 2009, he made the made an irrevocable election to receive educational assistance under the Post-9/11 GI Bill in lieu of receiving benefits under Chapter 1607.  In September 2011, he extended his Army National Guard (ARNG) enlistment contract and completed an application for Chapter 1606 (MGIB-SR) kicker.  In January 2012, the Department of Defense (DoD) verified that the Veteran's eligibility for a Chapter 1606 kicker.

The issue in this case involves whether the Veteran was entitled to receive an increased amount of educational assistance benefits (Chapter 1606 kicker) after August 1, 2012.  

 A review of the record shows that the Veteran was eligible MGIB-SR Kicker benefit for 10 months at a rate of $350 starting on September 30, 2011.  He received payment for MGIB-SR kicker with Chapter 33 benefits for the following dates: September 30, 2011-December 16, 2011; January 9, 2012 to January 31, 2012; and February 1, 2012 to May 11, 2012.  A May 2012 notice letter reflects that the Veteran had 3 months and 10 days remaining on his Chapter 1606 kicker.  He was initially advised that he would receive another Chapter 1606 kicker payment for the period from August 20, 2012 to November 29, 2012.  However, in a July 2012 notice letter, he was informed that he would no longer be receiving MGIB-SR kicker benefits, effective August 1, 2012.

Concerning the payment of a Chapter 1606 kicker, 38 C.F.R. § 21.9650 in effect during the applicable time period provides that "[i]f an individual is eligible for educational assistance under 38 U.S.C. chapter 33 by reason of an irrevocable election to relinquish eligibility under 38 U.S.C. chapter 1606 in accordance with the provision of §21.9520 and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 38 U.S.C. 16131(i), the individual remains entitled to that increase under 38 U.S.C. chapter 33.  38 C.F.R. § 21.9650(c).  The regulation go on to provide that "[t]he increase ("kicker") amount is set by the Secretary of the military department concerned, but the amount of any such increase may not exceed-- (i) $350.00 per month for full-time training; or (ii) [a] percentage of the full-time training amount under paragraph (a)(i) of this section based on the individual's rate of pursuit of training."  38 C.F.R. § 21.9650(c)(2).  The regulation further provide that "[t]he increase ("kicker") amount payable under paragraph (c) of this section will be paid to the individual as a lump sum in an amount for the entire quarter, semester, or term, as applicable, based on the monthly amount to which the individual was entitled at the time of the election of chapter 33."  38 C.F.R. § 21.9650(c)(3).  

In this case, the Veteran made an irrevocable election to receive Chapter 1607 benefits in lieu of education assistance under Chapter 1606 in October 2006.  He then made an irrevocable election to receive Chapter 33 benefits in lieu of education assistance under Chapter 1607 in October 2009.  The Veteran now receives educational assistance benefits under Chapter 33 by virtue of his irrevocable election for such benefits.  The extension of his reserve contract in September 2011 did not resuscitate the Chapter 1606 benefits.  A veteran is required to elect the program he or she wants to use if he or she qualifies for more than one and concurrent receipt is not allowed.  38 C.F.R. § 21.4022.  Here, the Veteran first selected Chapter 1607, and then he selected Chapter 33, so he is bound to receive monies in conformity with the regulations for Chapter 33.  Therefore, 38 C.F.R. § 21.9650, increase in additional education assistance under Chapter 33, controls.  38 C.F.R. § 21.9650 does not provide for payment of a Chapter 1607 kicker based on irrevocable election for educational assistance under 38 U.S.C. Chapter 33. 

Although the Veteran was found to be eligible for a kicker under Chapter 1606 upon his ARNG re-enlistment in September 2011, he was already in receipt of Chapter 33 educational assistance benefits by virtue of his irrevocable election in lieu of benefits from Chapter 1607.  As such, 38 C.F.R. § 21.9650 controls the outcome of this case, which does not provide for Chapter 1607 kicker.  The Veteran is not entitled to a Chapter 1606 kicker on or after August 1, 2012, because of his irrevocable election to receive Chapter 1607 in lieu of Chapter 1606 and 38 C.F.R. § 21.9650 does not provide for Chapter 1607 kicker when a claimant is in receipt of education assistance under Chapter 33.  Even though he received the Chapter 1606 kicker prior to that date does not change the analysis.  See McTighe v. Brown, 7 vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)) (holding VA may not make DIC payments Congress has not authorized).   

The Veteran asserts that he did not know that the law would prevent him from receiving Chapter 1606 Kicker when he re-enlisted in September 2011.  However, his ignorance of VA regulations is not a defense.  The Court of Appeals for Veterans Claims has held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156- 57 (1998).  Thus, even if the Veteran may have been ignorant of 38 U.S.C.A. § 1115 and 38 C.F.R. § 3.57, he was necessarily charged with knowledge of the regulation.

For the foregoing reasons, the Board finds that, as a matter of law, the Veteran is not entitled to an increased rate of education assistance benefits after August 1, 2 012.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to educational assistance benefits at an increased rate under Chapter 33
 (Post-9/11 GI Bill) after August 1, 2012, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


